Citation Nr: 0111242	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-05 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the military from July 
1967 to May 1971.
In September 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, granted a 
temporary total rating of 100 percent for the veteran's 
service-connected post-traumatic stress disorder (PTSD) 
because he recently had been hospitalized for more than 21 
days for treatment of the condition.  See 38 C.F.R. § 4.29 
(1998) ("paragraph 29").  The RO also determined, however, 
that his prior 50 percent rating for his PTSD would resume 
upon termination of the temporary total rating.  He appealed 
to the Board of Veterans' Appeals (Board) for a rating higher 
than 50 percent.  And as support for his claim, he testified 
at a video-conference hearing in August 2000.


REMAND

During his video-conference hearing, the veteran indicated 
that he receives disability benefits and/or supplemental 
security income from the Social Security Administration 
(SSA)-possibly as a result of the severity of his PTSD.  
Therefore, the records considered by that agency in deciding 
his claim, including a copy of the decision, should be 
obtained prior to further consideration of his appeal with VA 
because that evidence might give some indication of the 
current severity of his PTSD-particularly as it relates to 
his employability.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The veteran acknowledged during his video-conference hearing 
that he had not worked for many years, since about 1984, but 
that his employment terminated during that year primarily as 
a result of physical (as opposed to mental) impairment.  
Other evidence of record shows that he underwent surgery in 
June 1984 involving a spinal fusion; he had lumbar 
spondylolysis with spondylolisthesis.  And he reportedly 
could never return to work, despite the surgery.  In fact, 
when seen in a VA outpatient clinic in April 1989, the 
examining physician indicated the L5-S1 fusion for Grade II 
spondylolysis with degenerative joint disease (DJD), i.e., 
spondylolisthesis, had "failed."  But in other testimony 
during his video-conference hearing, the veteran alleged that 
he now is also permanently and totally disabled due to the 
severity of this PTSD-irrespective of his physical 
impairment.  However, there continues to be considerable 
disagreement over this among his treating and evaluating 
psychiatrists, psychologists, and counseling social workers.

Some who have examined or treated the veteran have indicated 
that his PTSD is no more than "moderate," and that his 
Global Assessment of Functioning (GAF) score ranges from a 
low of only 60 to a high of 75.  See, e.g., the records of 
his treatment in a VA outpatient mental health clinic (MHC) 
in February 1997, September 1997, November 1997, February 
1998, March 1998, April 1998, May 1998, August 1998, 
September 1998, February 1999, April 1999, and June 1999.  
Also, although a VA psychiatrist who earlier had examined the 
veteran for compensation purposes in February 1996 reported a 
lower GAF score of 50-which, according to the 4th Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) is indicative 
of "serious" symptoms and impairment-that same VA examiner 
went on to suggest much less actual disability.  He said 
that, even though the veteran has continued to experience 
problems with his PTSD since he was in Vietnam, his problems 
seem to be reasonably "stable" with treatment of the 
medication that he has been receiving through the VA.  As 
further evidence of this, the VA examiner pointed out that 
the severity and extent of the veteran's problems appeared to 
be "about the same" as when he previously was evaluated (by 
that same VA examiner) in February 1993.

Other evidence against assigning a rating higher than 50 
percent includes the reports of more recent VA psychiatric 
evaluations (also by that same VA examiner) in October 1998 
and October 1999.  After both of those evaluations, the VA 
examiner continued to conclude that the overall severity of 
the veteran's PTSD was no more than "moderate," while also 
continuing to acknowledge that the veteran had been 
experiencing chronic, recurring symptoms since Vietnam; that, 
as a result, he would continue to need help on an ongoing 
basis; that his psychiatric problems appeared to occasionally 
have interfered with him socially and industrially, on an 
ongoing basis; and that there even had been occasions when he 
got decompensated while in the hospital and experienced some 
delirious episodes, also while confined to the hospital, due 
to his open heart surgery.  But that notwithstanding, the VA 
examiner believed a "big part" of the veteran's problems 
were caused by his progressively impaired physical health, 
particularly his cardiovascular and stomach problems, 
as opposed to his PTSD, and that his multiple physical 
impairments appeared to be "the reason why [he] has not been 
able to work."  That VA examiner did not feel as though the 
veteran's PTSD is the primary reason for his inability to 
work, reiterating that he continues to receive outpatient 
treatment through the VA hospital, which appears to be 
helping.

The incidents cited by the VA examiner when the veteran 
decompensated, experienced delirium, and had very 
inappropriate behavior towards others on staff at the 
hospital-particularly his nurses-occurred rather recently, 
in May 1999, while an inpatient at the Charleston Area 
Medical Center.  But that was in anticipation of undergoing 
the coronary artery bypass graft (CABG) surgery, and he very 
understandably may have had extreme anxiety and reservations 
about the outcome of the pending operation, as evidenced by 
indications in the records of that hospitalization that he 
was "scared of dying" and "[did not] wish to die."  
And several other records on file pertain to follow-up 
treatment that he has received on an ongoing basis since that 
procedure for lingering chest pain possibly related to his 
heart disease (with hypertension and an elevated cholesterol 
level).  He also has received still other, ongoing treatment 
for abdominal pain likely related to his peptic ulcer disease 
(PUD), which his doctors sometimes referred to as 
gastritis secondary to gastroesophageal reflux disease 
(GERD), as well as treatment for various other physical 
ailments such as recurring headaches (cephalalgia), 
pain in his right knee, sinusitis, obesity, otitis media, 
cholecystitis, bursitis, and pneumonia.

There nevertheless have been several other occasions, too, 
when the veteran's evaluating and treating psychiatrists, 
psychologists, and social work counselors have indicated that 
his PTSD is "severe"-which, if indeed true, is more 
disabling than reflected by his current 50 percent rating.  
Those occasions included times when he had a much lower GAF 
score of only 40/45.  See, e.g., the report of a September 
1996 hospitalization at a VA medical center (VAMC), in 
addition to records of treatment that he received in a VA 
outpatient mental health clinic while participating in a PTSD 
support group in April 1997, August 1997, October 1998, and 
November 1998.  Furthermore, other records concerning a 
hospitalization at a VAMC from May to July 1998, in 
connection with a 9-week long inpatient PTSD program, 
indicate that he was "totally disabled" as a result of his 
PTSD.  And one of his primary care therapist indicated that 
his PTSD was severe enough that:

while he was able to make some minimal 
gains-primarily in the areas of 
communication and trust, it is unlikely 
that he will maintain them outside of a 
structured, protected environment without 
intensive continued outpatient treatment 
for his PTSD.

According to DSM-IV, a score of 45, just like a score of 50, 
is indicative of "serious" symptoms and impairment, whereas 
an even lower score of 40 is indicative of "major" 
impairment in several areas such as family relations, 
judgment, thinking, or mood.  Consequently, because of the 
discrepancy over the severity of the veteran's PTSD, he 
should be re-examined to obtain a medical opinion reconciling 
the various others of record that are both favorable 
and unfavorable to his claim for a higher rating.  See 
Caffrey. v. Brown, 6 Vet. App. 377 (1994); Goss v. Brown, 9 
Vet. App. 109, 114 (1996).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
deciding the veteran's claim for 
disability benefits and/or supplemental 
security income-including a copy of the 
decision, itself.  All evidence obtained 
should be associated with the other 
evidence of record in the claims folder.

2.  The RO should schedule the veteran for 
another VA psychiatric evaluation, 
preferably, if possible, by a psychiatrist 
who has not previously examined him, to 
obtain a medical opinion concerning the 
current severity of his PTSD-as 
determined by the applicable criteria of 
38 C.F.R. § 4.130, Code 9411 (2000), and 
reconciling the conflicting opinions of 
record.  It is absolutely imperative that 
the psychiatrist designated to examine the 
veteran review the claims folder, 
including a copy of this remand, and the 
examiner should verify in the report of 
the evaluation that he or she reviewed the 
claims folder.  All necessary tests and 
studies to determine the severity of the 
PTSD should be conducted and the results 
reported in detail, in a typewritten 
report.  The VA examiner should explain 
the medical basis for any conclusions 
drawn or opinions expressed-citing, where 
necessary, to specific evidence in the 
record.

3.  The RO should review the report of the 
examination to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  See 38 
C.F.R. § 4.2.

4.  If, after completion of the above 
development, and any other development 
deemed warranted by the record, the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
his claim for benefits-to include a 
summary of the evidence and applicable 
laws, regulations, case law and other 
legal authority considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  But he hereby is advised that failure to 
cooperate in being examined may result in a decision 
unfavorable to his claim.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


